Mayes, J.,
delivered the opinion of the court.
Shanks was indicted under Code 1892, § 1219, and the indictment charged that he did “unlawfully, willfully, and profanely *412curse and swear in a public place,” setting out the profane language used, “contrary to the form of'the statute in such cases made and provided,” etc. A demurrer was interposed by Shanks to the indictment on the ground that the indictment should have stated the particular public place where he did the cursing and swearing. The court sustained the demurrer, and the state appeals.
We think that the court’s action was correct. The indictment should not only have alleged that Shanks profanely cursed and swore in a public place, but it should also have stated what public place. It is not sufficient simply to state that it was done “in a public place,” without stating the particular place. In order to properly defend, it was necessary for the defendant to know in what place he vras accused of violating the law.

Affirmed.